COURT OF 
APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-04-222-CV
  
  
STEPHEN 
COLLIER                                                                 APPELLANT
  
V.
  
ROSENDO 
RODRIQUEZ, JR.                                                       APPELLEE
  
  
------------
FROM 
THE COUNTY COURT AT LAW NO. 2 OF WICHITA COUNTY
------------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        We 
have considered “Appellant’s Motion To Withdraw Notice Of Appeal.”  
In the motion, appellant acknowledges that this appeal is moot because the trial 
court reinstated his case to the active trial docket on July 15, 2004.  
Because the appeal has become moot, we grant appellant’s motion and dismiss 
the appeal.  See TEX. R. APP. P. 42.1(a)(1), 43.2(f).
        Appellant 
shall pay all costs of this appeal, for which let execution issue.
     
                                                                  PER 
CURIAM
  
 
PANEL 
D:   MCCOY, J.; CAYCE, C.J.; and LIVINGSTON, J.
 
DELIVERED: 
October 14, 2004


NOTES
1.  
See Tex. R. App. P. 47.4.